Title: From George Washington to Thomas Jefferson, 26 September 1785
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon 26th Septr 1785

I have had the honor to receive your favors of the 10th & 17th of July which were committed to the care of Mr Houdon; but I have not yet had the pleasure to see that Gentleman. His Instruments and materials (Doctr Franklin informs me) not being arrived at Havre when they Sailed, he was obliged to leave them; & is now employed in providing others at Philadelphia, with which he will proceed to this place as soon as they are ready. I shall take great pleasure in shewing Mr Houdon every civility, & attention in my power during his stay in this Country, as I feel my self under personal obligations to you & Doctr Franklin (as the State of Virginia have done me the honor to direct a Statue to be erected to my Memory) for havg entrusted

the execution of it to so eminent an Artist, & so worthy a character.
I have the pleasure to inform you, that the subscriptions to the inland Navigations of the Rivers Potomack & James require no aid from Foreigners. the product of the first when the Books were exhibited at the General Meeting in May last, amounted to £40,300 Sterling, and is since nearly compleated to the full Sum required by Law. That of the latter, of the General Meeting in August, were superabundant. The work of the former began the first of August, & is progressing very well—the latter I am persuaded will do more than keep pace with it, as the difficulties are much less.
I have the further pleasure to inform you (& I should have done it long since, had I not supposed that your information would have been more full & perfect from some of your friends in the Assembly) that a resolution authorizing the Executive to appoint Commissioners to explore & report the best communication between the Waters of Elizabeth River & those of Albemarle passed last Session—That the Commrs have proceeded to the Survey—and have reported in favor of that which will pass through Drummonds pond to the Pasquetank; but what will be the result I am unable to inform you, as I find by some of the principal characters of No. Carolina (Members of Congress) who have called here, that jealousies prevail, & a powerful opposition will be given to any Water Communication between the two States, lest Virginia should derive the benefits arising from their Exports &ca.
I am very happy to find that your sentiments respecting the interest the Assembly was pleased to give me in the two navigations of Potomack & James River, coincide so well with my own. I never, for a moment, entertained an idea of accepting—the difficulty which laboured in my Mind was how to refuse without giving offence. Ultimately I have it in contemplation to apply the profits arising from the Tolls to some public use—In this, if I knew how, I would meet the wishes of the Assembly; but if I am not able to get at these, my own inclination leads me to apply them to the establishment of two charity Schools, one on each river, for the Education & support of poor Children; especially the descendants of those who have fallen in defence of their Country.

I can say nothing decis[iv]ely respecting the Western Settlement of this State. The Inhabitants of Kentucke have held several Conventions, and have resolved to apply for a Seperation. But what may be the final issue of it, is not for me, at this time, to inform you—Opinions, as far as they have come to my knowledge, are diverse. I have uniformly given it as mine, to meet them upon their own ground—draw the best line, & best terms we can of seperation and part good friends. After the next Session of our Assembly more may be discovered, and communicated, and if you should not receive it through a better channel, I will have the honor to inform you.
I am sorry I cannot give you full information respecting Captn Bushnals projects for the destruction of Shipping. No interesting experiment having been made, and my memory being treacherous, I may, in some measure, be mistaken in what I am about to relate.
Bushnel is a Man of great Mechanical powers—fertile of invention—and a master in execution—He came to me in 1776 recommended by Governor Trumbull (now dead) and other respectable characters who were proselites to his plan. Although I wanted faith myself, I furnished him with money, and other aids to carry it into execution. He laboured for sometime ineffectually, & though the advocates for his scheme continued sanguine he never did succeed. One accident or another was always intervening. I then thought, and still think, that it was an effort of genius; but that a combination of too many things were requisite, to expect much Success from the enterprise against an enemy, who are always upon guard. That he had a Machine which was so contrived as to carry a man under water at any depth he chose, and for a considerable time & distance, with an apparatus charged with Powder which he could fasten to a Ships bottom or side & give fire to in any given time (Sufft for him to retire) by means whereof a ship could be blown up, or Sunk, are facts which I believe admit of little doubt—but then, where it was to operate against an enemy, it is no easy matter to get a person hardy enough to encounter the variety of dangers to which he must be exposed. 1[.] from the novelty 2[.] from the difficulty of conducting the Machine, and governing it under Water on Acct of the Currents &ca 3[.] the consequent uncertainty of hitting the object of destination, without rising frequently above water

for fresh observation, wch when near the Vessel, would expose the Adventurer to a discovery, & almost to certain death—To these causes I always ascribed the non-performance of his plan, as he wanted nothing that I could furnish to secure the success of it. This to the best of my recollection is a true state of the case—But Humphreys, if I mistake not, being one of the proselites, will be able to give you a more perfect Acct of it than I have done. With the most perfect esteem & regard I have the honor to be Dear Sir Yr Most Obedt Servt

Go: Washington

